Citation Nr: 0840057	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  04-33 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

A hearing on this matter was held before the undersigned 
Veterans Law Judge on November 22, 2005.  A copy of the 
hearing transcript has been associated with the file.

In August 2006, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record reveals that there has not been proper 
compliance with the Board's August 2006 remand.  The remand 
directed that the veteran be scheduled for a VA examination 
to determine the nature and etiology of any hearing loss.  It 
was specifically requested that the claims folder be provided 
to the examiner for review.  The veteran did receive a VA 
audiological examination in March 2007, and an etiology 
opinion was rendered, but the examiner did not review the 
claims folder.  Review of the claims folder reflects that 
certain service treatment records are significant to the 
appeal and should have been reviewed in conjunction with 
rendering an opinion.

It has been held that compliance to directions in a remand is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to assure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, a 
remand is required to ensure that the orders of the Board's 
August 2006 remand are carried out.  

Service treatment records indicate that the veteran had 
hearing loss at service entry that met the VA definition of 
impaired hearing.  See 38 C.F.R. § 3.385.  When pre-1967 
American Standards Association (ASA) units are converted to 
post-1967 International Standards Organization (ISO) units, 
the veteran is shown to have had auditory pure tone 
thresholds of 40 bilaterally at 500 Hz.  Id.  Service 
treatment records also show that the veteran had two 
complaints of an inability to hear in the right ear while in 
active service.  On remand, a VA examination should address 
the issue of whether or not a pre-existing hearing loss 
underwent an increase in severity during service.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the August 
2007 audiology examiner for review and the 
examiner should indicate in the report 
that such a review has taken place.  

For any hearing loss found, the examiner 
is requested to provide an opinion as to 
whether there is a 50 percent probability 
or greater that it is related to the 
veteran's period of active service, to 
include whether any pre-existing hearing 
loss may have undergone a permanent 
increase in severity during service beyond 
its natural progress.  The examiner must 
provide specific reasons and bases for any 
opinion rendered, and reconcile his or her 
opinion with the enlistment examination 
indicating a hearing loss at entry and the 
two in-service complaints of an inability 
to hear out of the right ear.  

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
